Citation Nr: 0216854	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The veteran had active military service from May 1982 to 
September 1983.

The current appeal arose before the Board of Veterans' 
Appeals (Board) from a December 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, denied the 
veteran's claim of entitlement to an increased evaluation 
for varicose veins of the right lower extremity.  

In August 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for 
additional development and adjudicative action.  

The RO most recently affirmed the determination previously 
entered in July 2002.


FINDING OF FACT

The varicose veins of the right lower extremity are 
manifested by varicosities of a few of the superficial skin 
veins on the lateral posterior portion of the right thigh, 
but without edema, or varicosities of the saphenous system 
or its tributaries.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, Diagnostic Code 7120 
(1997 & 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that 
varicose veins of the right lower extremity were initially 
shown three weeks after the veteran's entrance into service.

The Board granted entitlement to service connection for 
varicose veins of the right lower extremity in January 1985.

In June 1985 the RO implemented the decision of the Board 
and rated the veteran as service-connected for varicose 
veins of the right lower extremity with assignment of a 10 
percent evaluation effective September 22, 1983.

By rating action dated in October 1985, the RO reduced the 
assigned evaluation of varicose veins of the right lower 
extremity to noncompensable, effective as of January 1, 
1986.

In a decision of the Board dated in June 1987, the veteran's 
claim of entitlement to an increased evaluation for the 
service-connected varicose veins of the right lower 
extremity was denied.

By rating action dated in November 1988, the RO determined 
that the veteran's service-connected varicose veins of the 
right lower extremity warranted a 10 percent evaluation, 
effective as of September 8, 1988.


In August 1996 the veteran filed a claim of entitlement to 
an increased evaluation for varicose veins of the right 
lower extremity.

VA outpatient treatment records dated from December 1995 to 
October 1996 were negative for any evidence of varicose 
veins of the right lower extremity.

VA outpatient treatment records dated from March 1997 to 
December 1997 show that the veteran was treated for mild 
varicose veins with no leg swelling, no ulceration, and no 
other complications.  She was advised to use stockings.

A November 1997 VA examination report shows that the veteran 
recounted developing varicose veins while in service from 
1979 to 1982.  She indicated that she was treated with 
support stocking, which then ended up bothering the varicose 
veins.  Examination of the lower extremities revealed three 
scars over the lateral aspect of the right thigh, which she 
stated occurred from being scraped in a motor vehicle 
accident.  She had some superficial varicose veins in the 
thighs and legs bilaterally.  She indicated that she would 
wear Jobst stockings for the varicose veins, but that she 
had not had them on during the examination.  The examiner 
could not identify any significant pretibial, ankle or pedal 
edema.  The impression, in pertinent part, was varicose 
veins, superficial, bilateral.

This matter was previously before the Board in August 1998, 
at which time it was remanded for additional development.  
The Board directed that the veteran be afforded a VA 
examination to ascertain the nature and extent of severity 
of varicose veins of the right lower extremity.

VA outpatient treatment records dated from March 1998 to 
April 2002 are negative for clinical findings relating to 
varicose veins of the right lower extremity.

An April 2002 VA examination report shows that the veteran 
recounted developing varicose veins while in service, and 
that the varicose veins bothered her mostly in the lateral 
portion of the right upper thigh.  She added that, at times, 
she would wear support stockings but that they would not 
come up high enough to the lateral thigh region where she 
was currently having most of her symptoms.  She indicated 
that she was attempting to get support hose through the VA 
medical center.  She described burning and itching sensation 
with the varicose veins, and that she would have edema from 
the thigh level all the way down to the ankles and feet.

Physical examination revealed some superficial varicosities 
on the lateral and posterior portion of the thigh, and then 
some other superficial varicosities close to the knee.  
There was also a traumatic scar on the lateral portion of 
the thigh, which was about 4 to 5 cm long and well healed.  
Examination of the saphenous vein system showed no 
varicosities.  There was generalized tenderness to palpation 
of the thigh, leg, ankles and foot.  There were no 
varicosities of larger veins connected with the saphenous 
system, and no varicosities of the lesser saphenous system.

The impression, in pertinent part, was varicosities of a few 
of the superficial skin veins on the lateral posterior 
portion of the right thigh.  There was no edema and there 
was no evidence of varicosities of the saphenous system or 
its tributaries.  There were also no varicosities of the 
lesser saphenous system.  There was no indication of disease 
in the deep venous system, also because there was no edema 
or increase in the diameter of the calf.  The Holman sign 
was negative.  The examiner included photographs of the 
affected area with the examination report, and they have 
been associated with the claims file.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the 
same "disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he/she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Varicose veins of the right lower extremity are rated 
pursuant to the schedular criteria set forth in Diagnostic 
Code 7120 of 38 C.F.R. § 4.104.  During the course of the 
veteran's appeal, the regulations pertaining to rating 
varicose veins were revised.  Varicose veins of the right 
lower extremity were initially evaluated under 38 C.F.R. § 
4.104, Code 7120 (1997) (effective prior to January 12, 
1998).  

Such provides for a 10 percent rating for unilateral 
varicose veins that are moderate, with varicosities of 
superficial veins below the knee, with symptoms of pain or 
cramping on exertion.  

A 20 percent rating is warranted for unilateral varicose 
veins that are moderately severe, involving superficial 
veins above and below the knee, with varicosities of the 
long saphenous, ranging in size from 1 to 2 cm. in diameter, 
with symptoms of pain or cramping on exertion, and no 
involvement of the deep circulation.  

Unilateral severe varicosities, involving superficial veins 
above and below the knee with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation with edema and episodes of 
ulceration, with no involvement of the deep circulation, 
warrant a 40 percent rating.  

Unilateral pronounced varicosities, with findings of a 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warrant a 50 
percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7120, in 
effect prior to January 12, 1998.

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2002).  

Under the revised provisions, a 10 percent rating is 
warranted for varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  

A 20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  

A 40 percent rating is assigned for varicose veins in a 
single extremity if there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  

A 60 percent rating is assigned for varicose veins in a 
single extremity if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  

A 100 percent rating is assigned for varicose veins in a 
single lower extremity if such results in massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, in effect on and after January 12, 
1998. 

As the veteran's claim for an increased rating for her 
varicose veins of the right lower extremity was pending when 
the regulations pertaining to rating varicose veins were 
revised, she is entitled to the version more favorable to 
her, although the new criteria are only applicable to the 
period of time after their effective date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-00. 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2002).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas, 1 Vet. 
App. at 308.

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  


However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately identified 
by her as well as authorized by her to be obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed her claim she indicated treatment at the VA Medical 
Center in Dallas, Texas; the VA Medical Center in Temple, 
Texas; the VA Medical Center in Waco, Texas; the VA North 
Texas Health Care System; and the VA Central Texas Veterans 
Health Care System.

The treatment records have been obtained from the respective 
providers and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment, diagnostic, and examination 
reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of 
the VCAA by letters dated in February 2002 and April 2002, 
at which time she was advised that she could submit 
additional evidence in support of her claim.  The RO advised 
her that she could submit additional evidence herself or 
sufficiently identify such evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for her.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised her of her responsibilities if 
she wanted such evidence to be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Similarly, the RO considered the enactment of the VCAA in 
adjudicating the veteran's claim as set forth in the 
Supplemental Statement of the Case dated in July  2002.

In light of the above, the Board finds that the duties to 
assist and to notify have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty 
to assist her as mandated by the VCAA.  38 U.S.C.A. § 5103A 
(West Supp. 2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate her claim through issuance 
of rating decisions, a Statement of the Case, Supplemental 
Statements of the Case, a Remand of the Board, and 
associated correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO to evidence which she 
believes is supportive of her claim, and the RO, as noted 
above, has expanded the record accordingly by obtaining and 
associating with the claims file any additional evidence 
mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran herself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, the veteran has been afforded the 
benefit of contemporaneous examination to directly address 
the current nature and extent of severity of her varicose 
veins of the right lower extremity which are at issue.  VA 
has notified the veteran of the information and evidence 
necessary to substantiate her claim.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with the VCAA as the record currently stands.


Increased Evaluation

As indicated hereinabove, varicose veins of the right lower 
extremity are currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7120.

In considering the rating criteria of Diagnostic Code 7120 
which were in effect prior to January 12, 1998, the 
objective evidence shows that varicose veins of the right 
lower extremity are not moderately severe involving 
superficial veins above and below the knee, with 
varicosities of the long saphenous vein.  Although, the 
medical evidence of record has shown some varicosities above 
and below the knee, they have been superficial and not 
involving the saphenous vein.  

The examiner in November 1997 described the disability as 
mild, and the examiner in April 2002 described no edema and 
no involvement of the larger or lesser saphenous veins.  
Rather, the evidence shows that the varicose veins of the 
right lower extremity are no more than moderate in degree, 
with superficial varicosities with some generalized 
tenderness to palpation.  Accordingly, the evidence of 
record does not demonstrate any of the symptoms requisite 
for a higher disability rating, other than the currently 
assigned 10 percent rating evaluation for varicose veins 
under 38 C.F.R. § 4.104, Diagnostic Code 7120, in effect 
prior to January 12, 1998.  

In considering the current rating criteria of Diagnostic 
Code 7120, objective examinations do not show persistent 
edema that is incompletely relieved by elevation of the 
extremity, as required to meet the new criteria for an 
increased rating.  Rather, the varicose veins of the right 
lower extremity have been manifested by no edema of the 
thigh, leg, ankles or foot, and only generalized tenderness 
on palpation of the lateral and posterior thigh and calf.  
Accordingly, the evidence of record does not demonstrate any 
of the symptoms requisite for a higher disability rating, 
other than the currently assigned 10 percent evaluation for 
varicose veins under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2002).  

As such, under either the old or new rating criteria, 
varicose veins of the right lower extremity are no more than 
10 percent disabling.  As the preponderance of the evidence 
is against the claim for an increased rating, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  

Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the statement of the case dated in February 1997, the RO 
concluded that an extraschedular evaluation was not 
warranted for the varicose veins of the right lower 
extremity.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 
38 C.F.R. § 3.321(b)(1) (2002).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  A review of the claims file 
does not show that varicose veins of the right lower 
extremity have resulted in marked interference with 
employment or frequent periods of hospitalization.

While the Board acknowledges the veteran has exhibited 
generalized tenderness and that she often wears support hose 
for symptoms associated with varicose veins, such impairment 
is already contemplated by the applicable schedular criteria 
currently reflected in the 10 percent evaluation already 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any factors consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the varicose veins of the right lower extremity do 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards as to warrant referral of her 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2002).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

